Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145738 & (65)(66)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145738
                                                                     COA: 303252
                                                                     Wayne CC: 10-003521-FC
  SAMUEL LEE DANTZLER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for appointment of counsel and to remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 26, 2012                   _________________________________________
         s1217                                                                  Clerk